 
 
IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 336 


December 22, 2010
Agreed to
 
CONCURRENT RESOLUTION 
Providing for the sine die adjournment of the second session of the One Hundred Eleventh Congress.  
 
 
That when the House adjourns on any legislative day from Friday, December 17, 2010, through Friday, December 24, 2010, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned sine die, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first; and that when the Senate adjourns on any day from Sunday, December 19, 2010, through 11:59 a.m. on Monday, January 3, 2011, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned sine die, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first.  
2.The Speaker of the House and the Majority Leader of the Senate, or their respective designees, acting jointly after consultation with the Minority Leader of the House and the Minority Leader of the Senate, shall notify the Members of the House and the Senate, respectively, to reassemble at such place and time as they may designate if, in their opinion, the public interest shall warrant it. 
 
Clerk of the House of Representatives.Secretary of the Senate.
